Citation Nr: 1546037	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  11-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for right knee injury residuals.

2.  Entitlement to service connection for left knee injury residuals.

3.  Entitlement to service connection for left ankle injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1953 to February 1954.  He also had service with the Pennsylvania Army National Guard between February 1954 and July 1965, to include service as a full-time civilian technician.

These matters come before the Board of Veterans" Appeals (Board) on appeal from an October 2009 administrative decision issued by the Department of Veterans Affairs (VA) "Tiger Team," located at the Regional Office (RO) in Cleveland, Ohio. 

In July 2014, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The case was remanded in September 2014 and after completing the additional development, the AOJ returned this matter to the Board for further appellate consideration.

The Board further notes that at the time of the September 2014 Board decision the Veteran was previously represented by private attorney, Jules F. Miller.  See VA Form 21-22, Appointment of Veterans Service Organization As Claimant's Representative, dated June 16, 2010.  In August 2015, he executed another VA Form 21-22a authorizing Disabled American Veterans (DAV) to represent him, thus automatically revoking Ms. Miller's representation.  See 38 C.F.R. § 14.631(f)(1).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for left ankle injury residuals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his right knee degenerative arthritis, status post total knee arthroplasty is proximately due to, or aggravated by, his service-connected right hip disability.

2.  Resolving all reasonable doubt in favor of the Veteran, there is an approximate balance of positive and negative evidence as to whether his left knee degenerative arthritis, status post total knee arthroplasty is proximately due to, or aggravated by, his service-connected right hip disability


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee degenerative arthritis, status post total knee arthroplasty are met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for left knee degenerative arthritis, status post total knee arthroplasty are met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  However, the Board's grants of service connection for right and left knee degenerative arthritis status post total knee arthroplasty represent complete grants of the benefits sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran seeks service connection for right knee, and left knee disabilities.  

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Active military service includes (1) active duty (AD), but also (2) any period of active duty training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (IDT ) during which the individual concerned was disabled or died from an injury, but not disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident that occurred during such training.  38 U.S.C.A. § 101(21), (24)(B); 38 C.F.R. § 3.6(a).  See also Brooks v. Brown, 5 Vet. App. 484 (1994).

ADT includes full-time duty performed for training purposes by members of the Reserves or National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  IDT is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ADT, while weekend drills are IDT.

Certain chronic diseases, such as arthritis (degenerative joint disease) are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis (degenerative joint disease) is listed in section 3.309(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Veteran essentially contends that he sustained injuries to both knees and left ankle in a June 1961 helicopter crash during a period of active duty.  The Board has previously determined that based on a September 1963 line of duty determination, the record contains sufficient supporting evidence that the Veteran was on IDT on June 4, 1961.  See September 2014 Board Decision; see also DD Form 261, Report of Investigation, Line of Duty and Misconduct Status.

The service treatment records document the Veteran's involvement in a helicopter crash in June 1961.  At that time, complaints were primarily confined to the right hip, left shoulder, and nose, with no mention of the knees.  A January 1964 physical examination indicated complaints of right knee pain, slight limp with restricted movement of the right leg and low back pain since fractured coccyx.

The next relevant medical evidence is found in private clinical records dated in the mid-1980s, almost 25 years after his period of IDT in 1961 when he was evaluated for mild discomfort on the lateral and superior aspect of the left knee diagnosed as mild post patellar crepitus.  He later complained of right knee problems following a twist/fall injury in July 1990.  Although an entry dated in May 1992, shows a diagnosis of degenerative arthritis of the knees, radiological findings in May 1993 show both knees were normal with the exception of some joint space narrowing on the right knee.  See clinical records from J.H. Barr, Jr. M.D. dated from 1985 to 1993.  Subsequently dated records show the Veteran underwent right total knee replacement in December 2003 and replacement of the left knee in October 2005.  See discharge summaries from The Washington Hospital.  

When examined by VA in July 2009, the Veteran reported his involvement in a helicopter crash in 1961 with trauma to entire body causing long term hospitalization including injury to both knees.  He was unsure of what type of injury he had to the knees, but stated he was in a body cast and unable to walk.  The Veteran states that after discharge from the military, he had physical therapy for the knees with exercises, electrical stimulation, and whirlpool, which provided temporary relief.  He also reports having medical care for his knees since the initial injury and that he eventually had to have knee replacements.  Currently he claims to have continued bilateral knee pain with exertion.  At the time of the examination, the Veteran was noted to be 75 and having difficulty recalling the details of his course of treatment over the years.  

X-rays of the knees revealed bilateral total knee prostheses in place with anatomic alignment.  There was no evidence for acute fracture or hardware complication.  The clinical impression was arthritis of the knees with subsequent total knee replacement and surgical scar.  The examiner concluded that it was at least as likely as not that the Veteran developed bilateral knee arthritis secondary to an uneven gait after the right hip fracture.  

The Veteran underwent VA examination in May 2015.  Following review of the claims file and examination of the Veteran, the examiner diagnosed bilateral knee arthritis, which he found was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that while service treatment records clearly show the Veteran suffered injuries related to a helicopter accident in 1961, they only mention treatment for injuries to his hip, shoulders, and nose.  He found it unlikely that such a trauma would result in significant damage to the knees, to the extent that the Veteran would develop arthritis requiring joint replacement.  

The examiner then explained that the joints of the body that hold us up when we stand and carry the mass of our body are called "weight bearing joints."  The primary weight bearing joints are the ankles, knees and hips.  Joints of the feet, pelvis and low back and spine (especially the low back) are also weight-bearing.  So while strain and subsequent arthritis can develop due to wear and tear on any joint, those that bear our weight are most susceptible because of the mechanical force placed on them.  For this reason, the more one weighs, the more stress on the weight-bearing joints, and the more likely one is to develop strain and subsequent arthritis.  The examiner noted that consistent with this etiology, the Veteran weighed 231 pounds with a BMI of 32 (normal BMI is <25), which medically classifies him as severely obese.  The examiner referred to the Veteran's well-documented history of obesity, as a result of his poor nutritional choices, concluding that it was this same obesity that is at least as likely as not the cause of his bilateral knee arthritis.  He further concluded that an obese habitus is not related to service.

In this case, the evidence of record does not provide any medical basis for holding that the claimed bilateral knee disabilities were incurred as a result of the Veteran's military service.  The Board acknowledges the Veteran's contention that he has sustained knee injuries as a result of a helicopter crash in 1961.  However, as has been discussed herein, service treatment records are entirely negative for knee complaints.  Moreover, any clinical evidence of degenerative changes was not shown in service, but instead manifested years after service with no competent evidence establishing that it is related to service.  See Hickson v. West, 12 Vet. App. 247.  Notably, the 2015 VA examination report specifically found that the Veteran's current knee disorders were not related to service.

However, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  Thus, the Board must consider both direct and secondary theories of entitlement with respect to the Veteran's claim of service connection.  Pertinent to this appeal, the Veteran is currently service-connected for status post right total hip arthroplasty. 

As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.

That said, the Board finds that there is probative and competent medical evidence of record indicating that the Veteran's service-connected right hip disability plays any role in the development or worsening of his degenerative arthritis of the knees.  In the July 2009 VA medical opinion, which weighs in favor of the claim, the examiner specifically concluded that it was at least as likely as not that the Veteran developed bilateral knee arthritis secondary to an uneven gait after the right hip fracture.  This medical opinion, thus establishes the required cause-and-effect correlation between the total right hip arthroplasty and the development/progression of the bilateral knee arthritis. 

There is no adequate reason to reject the competent medical opinion of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board finds that the 2009 VA medical opinion is probative as the VA examiner was informed of the relevant evidence in this case and gave an opinion that is consistent with the accurate facts found in this case.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that it is as likely as not that the Veteran's right and left knee arthritis, status post total knee arthroplasty is proximately due to or aggravated by his service-connected status post right hip left knee arthroplasty.  See 38 C.F.R. § 3.310.

Accordingly, the Board resolves the benefit of the doubt in the Veteran's favor and finds that the requirements for secondary service connection for right and left knee arthritis are met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for right knee degenerative arthritis, status post total knee arthroplasty is granted.

Service connection for left knee degenerative arthritis, status post total knee arthroplasty is granted.


REMAND

The Veteran also seeks to establish service connection for a left ankle injury, which he asserts had its onset during service as a result of a helicopter crash.  

The service treatment records document the Veteran's involvement in a helicopter crash in June 1961.  At that time, complaints were primarily confined to the right hip, left shoulder and nose, with no mention of the left ankle, but post-service records show the Veteran was noted to have a history of left ankle fracture associated with the 1961 helicopter crash.  See clinical records from J.H. Barr, Jr. M.D. dated from 1985 to 1993.  During VA examination in 2009, the Veteran stated he's had continued treatment for the left ankle since service and that he was last treated for the left ankle pain years ago.  

Previously, the Veteran received a diagnosis of left ankle fracture with chronic fracture fragment seen inferior to the fibular tip confirmed by X-ray during VA examination in July 2009.  However, when examined by VA examiner in May 2015, the examiner acknowledged the Veteran's helicopter crash and reports of left ankle pain, but ultimately concluded that there is insufficient evidence to warrant a current diagnosis of any left ankle condition.  As there was no evidence of a current diagnosis of left ankle condition, no further evaluation, including any medical opinion, was pursued.

Unfortunately, the Board does not find this examination to be adequate, as the July 2009 findings of chronic fracture fragment were not adequately addressed by the VA examiner in the May 2015 medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (A current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).  As such, even if the Veteran was not shown to have chronic fracture fragment  of the left ankle at the time of the 2015 VA examination, this does not relieve the examiner of his obligation to address the Veteran's medical history and determine the nature and etiology of this disability since service and during the pendency of the claim.  Therefore, the Board finds that the Veteran's claim of service connection for left ankle injury residuals must be remanded for a clarifying medical opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veterans Benefits Management System (VBMS) record copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his left ankle that are not already in the claims file 

2.  Schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history of the onset and progression of relevant symptoms.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report. 

Based on the Veteran's history, a physical examination, and comprehensive review of the file, the examiner should clearly identify any left ankle disorders.  For any such diagnosed disability, including the previously diagnosed chronic fracture fragment of the left ankle, the examiner should address whether it at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service or is otherwise related to service.  If any diagnosed left ankle disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner should address the Veteran's in-service helicopter crash as the possible onset of, or precursor to, any currently diagnosed left ankle disability and discuss the likelihood that his current symptoms including the chronic fracture fragment, would have resulted from it.  The examiner is asked to carefully consider the objective medical findings in the service treatment records.  The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of left ankle problems since service must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning any left ankle problems since service.

4.  After the above actions are completed in compliance with the terms of this remand, if the claim is not fully granted, a supplemental statement of the case should be issued and the claim should be returned to the Board for further consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


